Case 8:18-cv-01862-TPB-JSS Document 51-1 Filed 06/17/20 Page 1 of 3 PageID 880

                                General Arbitrator Oath Form
                                      American Arbitration Association

Glenda Perez
Vs.
CIGNA Health & Life Insurance, Co.

Case# 01-17-0004-5405



Notice of Appointment for Edith Dinneen

Disclosure Obligations

It is most important that the parties have complete confidence in the arbitrator's impartiality. Therefore, please
disclose any past or present relationship with the parties, their counsel, or potential witnesses, direct or indirect,
whether financial, professional, social or of any other kind. This is a continuing obligation throughout your service
on the case and should any additional direct or indirect contact arise during the course of the arbitration or if there is
any change at any time in the biographical information that you have provided, it must also be disclosed. Any doubts
should be resolved in favor of disclosure. If you are aware of direct or indirect contact with such individuals, please
describe it below. Failure to make timely disclosures may forfeit your ability to collect compensation. All
disclosures will be brought to the attention of the parties.

Instructions

You will not be able to serve until this duly executed Notice of Appointment has been completed and submitted. Please
review the Disclosure Guidelines found under the Neutrals eCenter "Resources" menu and, after conducting a conflicts
check, answer the following questions and complete the remainder of this Notice of Appointment.

Should the answer to any of the following questions be "Yes", or if you are aware of any other information that may
lead to a justifiable doubt as to your impartiality or independence or create an appearance of partiality, then
describe the nature of the potential conflict(s) in the space provided.

1. Do you or your law firm presently represent any person in a proceeding involving any party to the arbitration?

Answer : NO


2. Have you represented any person against any party to the arbitration?

Answer : NO


3. Have you had any professional or social relationship with counsel for any party in this proceeding or the firms for
which they work?

Answer : YES

Comments : I have served or am serving as arbitrator in several cases where attorneys in various Littler offices have
been involved. None of those cases has gone to a hearing, and my only contact with those attorneys would have
been in pre-hearing conference calls and correspondence. To the best of my knowledge, I have never had any
contact with Mr. Schmitz, but I did meet Mr. Jones in June 2016 when I was the mediator and he was representing a
client at a mediation that lasted for about two hours or less. Constance Norton, with whom I worked at a law firm in
Los Angeles in approximately 1994-97, is now a shareholder in Littler's San Francisco office.

4. Have you had any professional or social relationship with any parties or witnesses identified to date in
this proceeding or the entities for which they work?
Case 8:18-cv-01862-TPB-JSS Document 51-1 Filed 06/17/20 Page 2 of 3 PageID 881

                             General Arbitrator Oath Form

Answer : NO


5. Have you had any professional or social relationship of which you are aware with any relative of any of the
parties to this proceeding, or any relative of counsel to this proceeding, or any of the witnesses identified to date in
the proceeding?

Answer : NO


6. Have you, any member of your family, or any close social or business associate ever served as a neutral in a
proceeding in which any of the identified witnesses or named individual parties gave testimony?

Answer : NO


7. Have you, any member of your family, or any close social or business associate been involved in the last
five years in a dispute involving the subject matter contained in the case which you are assigned?

Answer : NO


8. Have you ever served as an expert witness or consultant to any party, attorney, witness or other
arbitrator identified in this case?

Answer : NO


9. Have any of the party representatives, law firms or parties appeared before you in past arbitration cases?

Answer : YES

Comments : See No. 3 above.

10. Are you a member of any organization that is not listed on your panel biography that may be relevant to
this arbitration?

Answer : NO


11. Have you ever sued or been sued by either party or its

representative? Answer : NO


12. Do you or your spouse own stock in any of the companies involved in this

arbitration? Answer : NO


13. If there is more than one arbitrator appointed to this case, have you had any professional or social relationships
with any of the other arbitrators?

Answer : NO


14. Are there any connections, direct or indirect, with any of the case participants that have not been covered by the
above questions?

Answer : NO
Case 8:18-cv-01862-TPB-JSS Document 51-1 Filed 06/17/20 Page 3 of 3 PageID 882

                             General Arbitrator Oath Form

15. Are you aware of any other information that may lead to a justifiable doubt as to your impartiality
or independence or create an appearance of partiality?

Answer : NO



Arbitrator's Oath

I attest that I have reviewed my biographical information provided to the parties on this case and confirm it is
current, accurate and complete.

I attest that I have diligently conducted a conflicts check, including a thorough review of the information provided
to me about this case to date, and that I have performed my obligations and duties to disclose in accordance with the
Rules of the American Arbitration Association, Code of Ethics for Commercial Arbitrators and/or all applicable
statutes pertaining to arbitrator disclosures.

Terms of Compensation

Before proceeding, please indicate that you have reviewed the Notice of Compensation Arrangements for this case.



Once completed, please indicate your acceptance of this appointment as arbitrator by entering your initials in the
space provided.

(END)

Edith Dinneen
15-Sep-17
